Citation Nr: 1429914	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection claims for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement in January 2010.  A statement of the case was issued in January 2011, followed by the submission of a VA Form 9 in February 2011.  The Veteran's Form 9 limited the appeal to only his claim for tinnitus and declined a hearing before the Board.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claim.  A review of the documents in Virtual VA are either duplicative of the evidence in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran suffers from tinnitus as a result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In compliance with VA's duty to notify, the Veteran was notified in a pre-rating September 2009 letter of the evidence necessary to substantiate a claim for service connection for bilateral tinnitus.  This letter also explained how a disability rating is determined for a service-connected disorder and basis for determining an effective date upon the grant of any benefit sought.

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains his service treatment records, VA examination report and treatment records.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of tinnitus has been obtained and the case is ready for appellate review.

The Veteran was afforded VA examinations in October 2009 and April 2011 in order to adjudicate his claim for service connection for tinnitus.  Both exams were conducted by the same audiologist.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based the conclusion on a review of the Veteran's VA and service treatment records, interview with the Veteran and a full examination.  Moreover, the opinion offered a clear conclusion with reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for tinnitus.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

A.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Establishing service connection requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).


B.  Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as a result of his in-service noise exposure.  For the reasons stated below, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from tinnitus as the result of in-service noise exposure.  As such, service connection for tinnitus is not warranted.

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to noise from his military duties working on marine engines.  The Board notes that the Veteran's naval rating was listed as machinist's mate and that an analogous rating has been identified as having a high probability of noise exposure.  See Duty Noise Exposure Listing.  Accordingly, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The record reflects a current diagnosis of tinnitus.  Specifically, the evaluation conducted in April 2011 reveals the presence of tinnitus.  Moreover, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, supra.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

A VA audiology evaluation was performed on October 2009.  The VA audiologist examined the Veteran and reviewed his claims file.  The focus of this examination was on the Veteran's hearing loss.  The examination note reflects that the Veteran was exposed to noise in the military from engines, occupationally from heavy equipment, and recreationally from shooting.  However, the examiner noted that there was no claim for tinnitus and that there was no current complaint of tinnitus.  Furthermore, the audiologist stated in the medical opinion section that the "[c]laimant denies tinnitus."

A second VA audiology examination was obtained in April 2011 with the same audiologist.  The examiner, following a physical examination and a review of the Veteran's claims file, opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his in-service noise exposure.  The audiologist reasoned that the Veteran's separation hearing thresholds showed a shift in hearing but believed the testing performed was a screening instead of a traditional hearing test.  The audiologist opined that the Veteran's "[h]earing was found to be within normal limits and there was not likely as significant threshold shift from the time of entrance to exit."  The examiner concluded "[t]innitus is not likely a result of military noise exposure."  The Board notes that the Veteran's separation medical report shows he signed under the following statement:  "I certify that I have been informed of and understand the provisions of BUMED INSTRUCTION 6120.6" - meaning that he had been informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990).  There is no evidence the Veteran informed the examining physician of his tinnitus or even sought treatment for tinnitus immediately following separation.  Furthermore, as discussed below, there is no credible evidence showing the Veteran's tinnitus had its onset in service.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As tinnitus is not considered a chronic disease, the presumption of service connection under 38 C.F.R. §§ 3.307, 3.309 is not applicable.  Moreover, the Veteran's tinnitus is not objectively shown during service or for at least 41 years after service, and there is no credible lay evidence of chronicity of related symptomatology ever since service.  

Additionally, while the medical evidence of record shows that the Veteran has a diagnosis for tinnitus, the probative evidence of record demonstrates that it is not related to his service.  In this regard, the Board places great probative weight on the April 2011 VA examiner's opinion that the Veteran's tinnitus was less likely than not related to service as his hearing was found to be within normal limits and due to the hearing screening method used at separation there was not likely as significant threshold shift from the time of entrance to exit.  This opinion has a clear conclusion and reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Further, there are no contrary opinions of record.  Accordingly, as the probative evidence of record demonstrates that the current tinnitus is not related to service, service connection is not warranted.

The Board notes that the Veteran contends that his tinnitus is related to his service.  Also noticed are the lay statements made by the Veteran's sister, brother, and brother-in-law who has known the Veteran since high school.  Although each person addresses the Veteran's hearing loss, they offer no statement with respect to the issue of his tinnitus currently on appeal.  Thus, the only relevant lay evidence of record is the Veteran's contention that his tinnitus is related to his service.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Here, the Veteran is competent to describe his purported exposure to noise during service as well as the current manifestations of tinnitus.  However, the Board accords the Veteran's statement regarding the etiology of the disorder no probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation involving a complex matter, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of tinnitus requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence. 

Moreover, the Veteran has offered only a conclusory statement regarding the relationship between his purported in-service noise exposure and his tinnitus.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service noise exposure as well as the current nature of his claimed tinnitus.  Thus, the Board accords greater probative weight to the opinion of the VA examiner.

In sum, the Board finds the preponderance of the evidence shows there is no nexus between the Veteran's current tinnitus with in service acoustic trauma.  Therefore, service connection for tinnitus has not been established.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that his tinnitus began in service and continued ever since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions.  In this regard, the Veteran has alleged that his tinnitus began in service in his July 2009 claim form and that it continued ever since service in his February 2011 substantive appeal.  However, a February 2009 VA treatment record notes that the Veteran denied suffering from tinnitus to the examining audiologist.  This statement was made during the course of the Veteran seeking medical treatment and made prior to the Veteran's July 2009 filing of a claim for compensation benefits.  Then again, at his October 2009 VA examination for hearing loss, the Veteran denied having tinnitus.  Furthermore, at his April 2011 VA examination for tinnitus, the Veteran reported to the audiologist that his tinnitus started "so long ago" that he cannot remember exactly when it started.  Thus, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and chronicity of symptoms of tinnitus ever since service unreliable and therefore not credible.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


